 



EXHIBIT 10.2
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as
of September 29, 2006 (the “Award Date”) by and between International Game
Technology, a Nevada corporation (the “Corporation”), and Thomas J. Matthews
(the “Participant”).
W I T N E S S E T H
     WHEREAS, pursuant to the International Game Technology 2002 Stock Incentive
Plan, as amended (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the date hereof, a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.
     NOW THEREFORE, in consideration of services rendered and to be rendered by
the Participant, and the mutual promises made herein and the mutual benefits to
be derived therefrom, the parties agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.
     2. Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of 71,500
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).
     3. Vesting. Subject to Section 8 below, the Award shall vest, and
restrictions (other than those set forth in Section 6.4 of the Plan) shall
lapse, with respect to twenty percent (20%) of the total number of shares of
Restricted Stock on November 9, 2007, thirty percent (30%) of the total number
of shares of Restricted Stock on November 14, 2008, and fifty percent (50%) of
the total number of shares of Restricted Stock on November 13, 2009 (in each
case, such number of shares being subject to adjustment under Section 6.2(a) of
the Plan). The Board reserves the right to accelerate the vesting of the
Restricted Stock in such circumstances as it, in its sole discretion, deems
appropriate and any such acceleration shall be effective only when set forth in
a written instrument executed by an officer of the Corporation.
     4. Continuance of Employment. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.
     Nothing contained in this Award Agreement or the Plan constitutes an
employment or service commitment by the Corporation, affects the Participant’s
status as an employee at will who is subject to termination without cause,
confers upon the Participant any right to remain

1



--------------------------------------------------------------------------------



 



employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.
     5. Dividend and Voting Rights. After the Award Date, the Participant shall
be entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8 below.
     6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof or Section 6.2 of the Plan, neither the Restricted
Stock, nor any interest therein, amount payable in respect thereof, or
Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.
     7. Stock Certificates.
          (a) Book Entry Form. The Corporation shall issue the shares of
Restricted Stock subject to the Award either: (a) in certificate form as
provided in Section 7(b) below; or (b) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.
          (b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and International Game
Technology. A copy of such Agreement is on file in the office of the Secretary
of International Game Technology.”
          (c) Delivery of Certificates Upon Vesting. Promptly after the vesting
of any shares of Restricted Stock pursuant to Section 3 hereof or Section 6.2 of
the Plan and the satisfaction of any and all related tax withholding obligations
pursuant to Section 10, the Corporation shall, as applicable, either remove the
notations on any shares of Restricted Stock issued in book entry form which have
vested or deliver to the Participant a certificate or certificates evidencing
the number of shares of Restricted Stock which have vested (or, in either case,
such lesser number of shares as may result after giving effect to Section 10).
The

2



--------------------------------------------------------------------------------



 



Participant (or the Beneficiary or Personal Representative of the Participant in
the event of the Participant’s death or disability, as the case may be) shall
deliver to the Corporation any representations or other documents or assurances
as the Corporation or its counsel may determine to be necessary or advisable in
order to ensure compliance with all applicable laws, rules, and regulations with
respect to the grant of the Award and the delivery of shares of Common Stock in
respect thereof. The shares so delivered shall no longer be restricted shares
hereunder.
          (d) Stock Power; Power of Attorney. Concurrently with the execution
and delivery of this Award Agreement, the Participant shall deliver to the
Corporation an executed stock power in the form attached hereto as Exhibit A, in
blank, with respect to such shares. The Corporation shall not deliver any share
certificates in accordance with this Agreement unless and until the Corporation
shall have received such stock power executed by the Participant. The
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint by execution of this Award Agreement, the Corporation and each of its
authorized representatives as the Participant’s attorney(s)-in-fact to effect
any transfer of unvested forfeited shares (or shares otherwise reacquired by the
Corporation hereunder) to the Corporation as may be required pursuant to the
Plan or this Award Agreement and to execute such documents as the Corporation or
such representatives deem necessary or advisable in connection with any such
transfer.
     8. Effect of Termination of Employment or Services.
          (a) General. Subject to Section 8(b), if the Participant ceases to be
employed by or ceases to provide services to the Corporation or a Subsidiary
(the date of such termination of employment or service is referred to as the
Participant’s “Severance Date”), the Participant’s shares of Restricted Stock
(and related Restricted Property as defined in Section 9 hereof) shall be
forfeited to the Corporation to the extent such shares have not become vested
pursuant to Section 3 hereof or Section 6.2 of the Plan upon the Severance Date
(regardless of the reason for such termination of employment or service, whether
with or without cause, voluntarily or involuntarily, or due to death or
disability). If the Participant is employed by a Subsidiary and that entity
ceases to be a Subsidiary, such event shall be deemed to be a termination of the
employment of the Participant for purposes of this Award Agreement, unless the
Participant otherwise continues to be employed by the Corporation or another of
its Subsidiaries following such event. Upon the occurrence of any forfeiture of
shares of Restricted Stock hereunder, such unvested, forfeited shares and
related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable). No consideration
shall be paid by the Corporation with respect to such transfer. The Corporation
may exercise its powers under Section 7(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Participant (or the
Participant’s Beneficiary or Personal Representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.
          (b) Certain Terminations of Employment. Notwithstanding Section 8(a)
or any other provision of this Award Agreement or the Plan, in the event that
the Participant’s

3



--------------------------------------------------------------------------------



 



employment with the Corporation and its Subsidiaries is terminated by the
Corporation or a Subsidiary at any time without Cause, by the Participant for
Good Reason at any time following a Change in Control, due to the Participant’s
death, or due to a good faith determination by the Board that the Participant
has a Disability, the Restricted Stock (and any related Restricted Property)
shall become fully vested and nonforfeitable as of the date of such termination
of the Participant’s employment.
          For purposes of this Section 8(b), the terms “Cause,” “Change in
Control” and “Disability” shall have the meanings ascribed to such terms in that
certain Employment Agreement dated October 27, 2003, as amended on September 29,
2006, by and between the Corporation and the Participant (the “Employment
Agreement”); and the term “Good Reason” shall mean shall mean the occurrence of
any of the following: (i) without the Participant’s express written consent, a
material reduction of the Participant’s duties, position or responsibilities
relative to the Participant’s duties, position or responsibilities in effect
immediately prior to such reduction, or the removal of the Participant from such
duties, position and responsibilities, unless the Participant is provided with
substantially comparable duties, position and responsibilities; (ii) a reduction
by the Corporation of the Participant’s rate of base salary or target annual
bonus opportunity as in effect immediately prior to such reduction; or (iii) any
material breach of the Employment Agreement by the Corporation; provided that
Good Reason shall not exist pursuant to clause (i) or (iii) above unless the
Participant shall have first provided written notice to the Corporation of the
circumstances that would otherwise constitute Good Reason and the Corporation
shall have failed to reasonably cure such circumstances promptly (and in no
event more than 30 days after) its receipt of such notice; further provided that
any termination for Good Reason must be made not later than 90 days after the
circumstances giving rise to such claim of Good Reason are first known to exist
(or first reasonably should have been known to exist) by the Participant.
     9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 6.2(a) of the Plan,
the Committee shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 6.2(a) of the Plan, the restrictions
applicable to such shares of Restricted Stock shall continue in effect with
respect to any consideration, property or other securities (the “Restricted
Property” and, for the purposes of this Award Agreement, “Restricted Stock”
shall include “Restricted Property”, unless the context otherwise requires)
received in respect of such Restricted Stock. Such Restricted Property shall
vest at such times and in such proportion as the shares of Restricted Stock to
which the Restricted Property is attributable vest, or would have vested
pursuant to the terms hereof if such shares of Restricted Stock had remained
outstanding. To the extent that the Restricted Property includes any cash (other
than regular cash dividends), such cash shall be invested, pursuant to policies
established by the Committee, in interest bearing, FDIC-insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Committee, the earnings on which shall be added to and become a part of the
Restricted Property.
     10. Tax Withholding. The Corporation shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to the vesting of

4



--------------------------------------------------------------------------------



 



any Restricted Stock; provided, however, that the Participant or other person in
whom the Restricted Stock vests may irrevocably elect, subject to the prior
approval of the Committee and such rules and procedures as may be established by
the Committee, to have the Corporation withhold and reacquire the appropriate
number of whole shares of Restricted Stock, valued at their then Fair Market
Value, to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such vesting at the minimum applicable withholding
rates. Any election to have shares so held back and reacquired shall not be
available if the Participant makes or has made an election pursuant to Section
83(b) of the Code with respect to the Award.
     11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.
     12. Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.
     13. Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan may be amended pursuant to Section 8.6 of the Plan. This
Agreement may be amended by the Board from time to time. Any such amendment must
be in writing and signed by the Corporation. Any such amendment that materially
and adversely affects the Participant’s rights under this Agreement requires the
consent of the Participant in order to be effective with respect to the Award.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
     14. Counterparts. This Award Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



     15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     16. Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada without regard
to conflict of law principles thereunder.
[Remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

            INTERNATIONAL GAME TECHNOLOGY,
a Nevada corporation
      By:           Print Name:           Its:           PARTICIPANT
      /s/ Thomas J Matthews       Signature         Thomas J Matthews      
Print Name    

7



--------------------------------------------------------------------------------



 



         

CONSENT OF SPOUSE
     In consideration of the execution of the foregoing Restricted Stock Award
Agreement by International Game Technology, I, Carolyn Sue Matthews, the spouse
of the Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Award Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.
Dated: September 29, 2006

                  /s/ Carolyn Sue Matthews       Signature of Spouse        
Carolyn Sue Matthews       Print Name    

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
STOCK POWER
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award
Agreement between International Game Technology, a Nevada corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
                    , 2006, the Individual, hereby sells, assigns and transfers
to the Corporation, an aggregate                                 shares of
Common Stock of the Corporation, standing in the Individual’s name on the books
of the Corporation and represented by stock certificate number(s)
                                         to which this instrument is attached,
and hereby irrevocably constitutes and appoints
                                         as his or her attorney in fact and
agent to transfer such shares on the books of the Corporation, with full power
of substitution in the premises.
Dated                     ,                    

                  /s/ Thomas J Matthews       Signature         Thomas J
Matthews       Print Name    

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)

 